DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 7 September 2021, have been fully considered. Rejections and/or objections not reiterated from previous office 
	
Claim Status
Claims 5-6, 8-17, 21-26, 29, and 31 are cancelled.
Claims 1-4, 7, 18-20, 27-28, 30, and 32-38 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 1-4, 7, 18-21, 27-28, 30, 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (US 2006/0204551 A1; of record), in view of Labbe (US 2010/0285178 A1; of record), Ebihara (“Effects of menthol on the triggering of the swallowing reﬂex in elderly patients with dysphagia,” Br. J. Clin. Pharmacol. 2006, 62:3, 369–371), and Jedwab (US 2012/0046641 A1; of record), as evidenced by the Product Information document for ThickenUP Clear (downloaded 5/28/2021 from https://www.nestlenutritionstore.com/resource-thickenup-clear.html and Steele (“Mapping Bracco’s Varibar® barium products to the IDDSI Framework,” downloaded 05/28/2021 from https://iddsi.org/IDDSI/media/images/Publications/Mapping-Varibar-to-IDDSI-Framework.pdf).
Claim 1 is drawn to a method of treating or preventing dehydration in an individual having impaired swallowing, the method comprising an effective amount of a beverage comprising a salivating agent and a cooling agent in an amount of at least 3.0 wt.% of the beverage, the beverage further comprising a tingling agent selected from the group consisting of spilanthol, saanshool-I, saanshool-II, sanshoamide, chavicine, piperine, Echinacea extract, Northern prickly ash extract, red pepper oleoresin, and mixtures thereof.

Manley teaches the combination of a food acid such as citric acid (reading on a “salivating agent”) and a tingling sensate has been found to synergistically increase salivation (Abstract; pg 1, [0008]). Manley teaches the combination of citric acid and tingling sensate is used at up to about 5% of the beverage (pg 3, [0040]), and the ratio of citric acid to tingling sensate in the salivation cocktail may range from about 100:1 to about 1:100 (pg 3, [0041]). It is noted that Manley’s teaching of citric acid as a salivating agent reads on claim 27.
Manley teaches the tingling sensate can be spilanthol, sanshool I, sanshool II, sanshoamide, chavicine, piperine, Echinacea, northern prickly ash extract, or red pepper oleoresin (pg 1, [0007]), each recited in claims 1 and 2.
Regarding the newly added limitation of claims 1, 2, and 18 of “the individual is selected from the group consisting of individuals with one or more of diabetes, dementia, fever, diarrhea, vomiting, viral gastroenteritis or bacterial gastroenteritis, individuals living at high altitudes; patient undergoing chemotherapy or radiotherapy; and combinations thereof,” Manley teaches or suggests that the synergistic combination of a food acid such as citric acid and a tingling sensate may be useful in treating dry mouth caused by conditions such as diabetes and radiation treatment (pg 1, [0003]).
Manley does not teach the limitation of a cooling agent, an individual having impaired swallowing (claim 1), or an individual having dysphasia (claim 2). 
Labbe, Ebihara, and Jedwab teaches the missing elements of Manley.
Labbe teaches products having improved refreshing sensation comprising at least one salivating agent and at least one cooling agent, wherein the salivating agent and cooling agent are in a weight ratio of 1:0.06 to 1:0.2 (pg 1, [0007]). The product refers to any consumable product or beverage (pg 1, [0024]). Labbe teaches the salivating agent can be citric acid (pg 2, [0028]) and the cooling agent can be a menthol-type compound such as acyclic and/or cyclic carboxamides, N-substituted paramenthane carboxamides, phosphine oxides, substituted p-menthanes, menthoxypropane, alpha-keto enamine derivatives, N-substituted p-menthane carboxamide, menthyl half acid ester derivatives, and cubebol (pg 4, claim 3), reading on claim 28.
Ebihara teaches dysphagia is a form of delayed triggering of the swallowing reﬂex. Ebihara teaches triggering of the swallowing reﬂex is accelerated if swallowed material is cooled down (pg 369, Introduction). Ebihara teaches the swallowing reflux is triggered by a 10-2 M solution of the cooling agent menthol, dissolved in distilled water (Abstract). 
For claims 19-21, Ebihara teaches individuals with dysphagia have a delayed swallowing reflex that is treated with a cooling agent such as menthol. Furthermore, Ebihara teaches elderly patients are assisted by this treatment (pg 369, Aims)

Jedwab also teaches that increased salivation may help treat difficulty in swallowing and also treat dysphasia (pg 7, [0121]). For the newly added limitation of claims 1, 2, and 18 of “the individual is selected from the group consisting of individuals with one or more of diabetes, dementia, fever, diarrhea, vomiting, viral gastroenteritis or bacterial gastroenteritis, individuals living at high altitudes; patient undergoing chemotherapy or radiotherapy; and combinations thereof,” Jedwab teaches that increased salivation is beneficial in treating dysphagia caused by conditions such as diabetes (pg 12, [0210]), dementia (pg 12, [0211]), radiation treatment (pg 1, [0004]), and gastrointestinal infections caused by C. difficile (pg 11, [0209]), a form of bacterial gastroenteritis that typically causes diarrhea.
Jedwab teaches thickening agents may be added to the composition, reading on climes 7 and 30, and that increasing the viscosity of fluids using commercial thickening agents decreases the rate of flow of the liquid, allowing patients more time to initiate airway protection and prevent or decrease aspiration while swallowing. Thus, serving a liquid that is outside the recommended fluid viscosity range can be dangerous to dysphagia patients, increasing the risk of complications, including aspiration and aspiration pneumonia (pg 11, [0187]).
For the viscosity recited in claims 34 and 35 and the viscosity agents recited in claim 36, Jedwab teaches the ThickenUP© Clear thickening agent (a ® Clear (pg 2), these viscosities are defined as IDDSI Level 2 (nectar), IDDSI Level 3 (honey), and IDDSI Level 4 (pudding). As taught by the evidentiary prior art of Steele, the “nectar” consistency corresponds to 51-350 cP, the “honey” consistency corresponds to 351-1750 cP, and the “pudding” consistency (“spoon-thick”) corresponds to greater than 1750 cP (pg 1).
Jedwab teaches that increasing the viscosity of fluids using thickening agents decreases the rate of flow of the liquid, allowing patients more time to initiate airway protection and prevent or decrease aspiration while swallowing. Jedwab further teaches that ingesting a liquid that is outside the recommended fluid viscosity range can be dangerous to dysphagia patients, increasing the risk of complications, including aspiration and aspiration pneumonia (pg 11, [0187]).
For the amount of salivating agent and cooling agent recited in claims 1, 2 18, 33, and 37-38, Manley teaches a combined amount of a salivating agent (such as citric acid) and tingling agent in about 5%, with a ratio of from 100:1 to 1:100. Labbe teaches a ratio of salivating agent such as citric acid to cooling agent of from 1:0.06 to 1:0.02; calculated by the Examiner an amount in percent of cooling agent based on the amount of “about 5%” of salivating agent taught by Manley as from about 0.3% to about 1% of cooling agent, overlapping the claimed ranges. 
In re Aller, 220 F.2d 454, 456 (CCPA 1955) 


Examiner’s Reply to Attorney Arguments dated 7 September 2021
The applicant argues that Jedwab, Labbe, Ebihara, and Manley are deficient with respect to the present claims, alleging that these references alone or in combination do not teach or suggest a claimed methods of treatment for an  individual selected from the group consisting of individuals with one or more of diabetes, dementia, fever, diarrhea, vomiting, viral gastroenteritis or bacterial gastroenteritis; individuals living at high altitudes; patient undergoing chemotherapy or radiotherapy; and combinations thereof.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in detail above, Manley teaches a method comprising a synergistic combination of salivating agents, namely a food acid such as citric acid and a tingling sensate in the claimed amounts, to treat the claimed individual suffering from diabetes or the effects of radiation treatment. A person of ordinary skill would have had a reasonable expectation of success in combining the method taught by Manley with that of Jedwab and Ebihara comprising cooling agents known to increase salivation since an increase in C. difficile infection, a cause of bacterial gastroenteritis and diarrhea, as taught by Jedwab.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612